Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “24” and “28” in figure 5 have both been used to designate the same surface.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of
the invention to which the claims are directed. The following title is suggested: ARRANGEMENT OF PROCESSING UNITS HAVING SHORT CONNECTIONS BETWEEN PROCESSING CORES AND MEMORY STACKS

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein the processing unit main bodies each include a plurality of subset units each having one arithmetic unit including at least one core and one memory unit arranged side by side in the first direction of the arithmetic unit and configured by a stacked RAM module”.   The claim language leads to different interpretations resulting in different configurations.  The claim can be interpreted as (1) the processing unit main bodies each include a plurality of subset units each having one arithmetic unit, the arithmetic unit including at least one core and one memory unit, and the processing unit main bodies each is configured by a stacked RAM module; (2) the processing unit main bodies each include a plurality of subset units each having one arithmetic unit and 
As best understood from Applicant’s drawings and specification, the arithmetic unit includes at least one core (as in e.g. fig 4, in which the arithmetic unit 23 contains only cores 25, and e.g. para 0021, “The arithmetic unit 23 includes at least one core 25”).  Fig 5 appears to show memory unit 24 containing a stacked RAM structure, but this is not part of the arithmetic unit in fig 4.  An arithmetic unit containing both a core and a memory is not shown in the application.
For the purposes of examination and to further compact prosecution, the claim will be read as --the processing unit main bodies each include a plurality of subset units each having one arithmetic unit and one memory unit, the arithmetic unit including at least one core, and the memory unit contains a stacked RAM module--. 
	Claims 2-4 depend from claim 1, and are rejected for the reasons above.

	Claim 3 recites the limitation “the plurality of router units”.  There is insufficient antecedent basis for this limitation in the claim.  There is “a router unit” in claim 2, but it is unclear if the plurality of 

	Claim 4 recites the limitations “at one end adjacent to the memory unit arranged side by side” and “at one end adjacent to the arithmetic unit arranged side by side”.  These limitations are not understood.   It is not clear what object is meant to be arranged side by side with what other object, or how “side by side” is different from “adjacent.” Thus one of ordinary skill in the art would not be reasonably appraised to the scope of the claim, and the terms are indefinite.   For the purposes of examination and to further compact prosecution, the claim will be read as: --wherein the arithmetic unit includes one end adjacent to the memory, the one end having a first interface unit; and the memory unit includes another end adjacent to the arithmetic unit, the another end having a second interface unit.--
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20130214432 A1) in view of Cordero (US 20130275823 A1).
Regarding claim 1, Wu discloses a semiconductor module (stacked die assembly 600, figs 6C and 7B) comprising: 
an interposer (interposer 500b); and 
a processing unit (multiple SoC and memory pool, fig 6C) including a plurality of processing unit main bodies (single SoC and connected memory pool, figs 6C and 7B) arranged in parallel in a first direction (vertical direction, in view of fig 6) along a plate surface of the interposer, the processing unit being mounted on the interposer (fig 7B) and electrically connected to the interposer (connected via interconnects 713), wherein 
the processing unit main bodies each include a plurality of subset units (single SoC and connected memory pool, figs 6C and 7B) each having one arithmetic unit (SoC 300A, fig 6C, which may be implemented as an FPGA, para 0046) including at least one core (core logic blocks 102 inside exemplary FPGA, fig 1) and one memory unit (memory stack 303, fig 7B) arranged side by side (beside the FPGA SoC 300A and B, fig 6C).  

However, it is common to rearrange core and memory blocks to meet design requirements, to permit easier error testing, or to reduce connecting line lengths, among other reasons.  
For example, the comparable processing unit of Cordero discloses processing unit main bodies arranged in parallel in a first direction (first direction, annotated fig 7) wherein the processing unit main bodies include a plurality of subset units (subset units, annotated fig 7) each having one arithmetic unit (logic) including at least one core (logic) and one memory unit (memory) arranged side by side in the first direction of the arithmetic unit (logic and memory are arranged in the first direction) and configured by a stacked RAM module (memory is stacked, two layers shown in fig 7; memory is RAM or ROM which may contain configuration data, para 0028-0029) and the plurality of subset units is arranged side by side in a second direction (second direction) intersecting with the first direction.    This may increase the number of options when distributing configuration data, as disclosed by Cordero at e.g. para 0062.  

    PNG
    media_image1.png
    555
    580
    media_image1.png
    Greyscale












    PNG
    media_image2.png
    590
    740
    media_image2.png
    Greyscale



Regarding claim 2, the combination of Wu and Cordero of claim 1 further discloses that the processing unit further includes a router unit (CRAM data register router 100, fig 1, annotated fig 7; with addressing function para 0042, Cordero) that relays data communication between the plurality of processing unit main bodies and that is arranged side by side in the second direction (annotated fig 7, Cordero) of the processing unit main bodies.
Regarding claim 3, the combination of Wu and Cordero of claim 1 further discloses that the interposer includes a communication line (scan line 102 fig 1 Cordero) that connects the plurality of router units (limitation understood as the router unit of claim 2; scan line of Cordero connects to the router unit).
Regarding claim 4, the combination of Wu and Cordero of claim 1 further discloses that the arithmetic unit (SoC 300A, fig 6C, which may be implemented as an FPGA, para 0046) includes a first interface unit (multi-gigabit transceivers 101 in FPGA, fig 1 Wu; first interface unit annotated fig 7A Wu) at one end adjacent to the memory unit arranged side by side, and the memory unit includes a second interface unit (second interface unit annotated fig 7A Wu) at one end adjacent to the arithmetic unit arranged side by side.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
En (US 20130051116 A1) discloses an ALU which is next to memory stacks, e.g. fig 5
Alfano (US 20170213787 A1) discloses an ALU which is next to memory stacks, e.g. fig 2
	Chung (US 20090267208 A1) discloses a plurality of router units, e.g. fig 1

	Casper (US 20120284436 A1) discloses a plurality of cores next to memory stacks, e.g. fig 5	

	Rajan (US 20080031030 A1) discloses additional types of interface circuitry and interface units for RAM stacks, e.g. para 0020 and fig 2A.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/THS/
Examiner, AU 2817
		
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822